Emailed 10/28/2021 ghowarah@harrityllp.com Called 10/27/2021 Peter Glaser 571) 390-8615

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 13-16, 19, 22, and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura US 20210234752.

Regarding claims 1, 16, 29, and 30, Matsumura teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving an activation status message identifying one or more transmission configuration indicator (TCI) states (receive 
selectively altering the one or more activation statuses of the one or more TCI states (receive at least one of information of reconfiguration of the TCI state related to the PDCCH, and an activation signal of the TCI state, [0128, 0129]) or the one or more spatial relationships in a plurality of bandwidth parts associated with a plurality of component carriers based at least in part on receiving the activation status message.

Regarding claims 2, 17, the activation status message is an activation message, and wherein selectively altering the one or more activation statuses of the one or more TCI states ([0128, 0129]) or the one or more spatial relationships comprises: activating the one or more TCI states ([0128, 0129]) or the one or more spatial relationships.

.

Claim(s) 1, 16, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou US 20210028843.

Regarding claims 1, 16, 29, and 30, Zhou teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving an activation status message identifying one or more transmission configuration indicator (TCI) states or one or more spatial relationships the activation status message being configured to alter one or more activation statuses for the one or more TCI states or the one or more spatial relationships in a single bandwidth part associated with a single component carrier (fig. 41, activation/deactivation,  
Resource BWP IDi may indicate a UL BWP as the codepoint of the DCI bandwidth part indicator field, on which the resource used for spatial relationship derivation for SRS resource i may be located, [0484]); and 
selectively altering the one or more activation statuses of the one or more TCI states or the one or more spatial relationships in a plurality of bandwidth parts associated with 

Regarding claims 4, 19, selectively altering the one or more activation statuses comprises: altering the one or more spatial relationships in the plurality of bandwidth parts (fig. 41, [0484]).

Regarding claims 7, 22, the activation status message is a medium access control control element (MAC CE signaling, [0484]).

Regarding claims 13, 28, the one or more spatial relationships are associated with semi-persistent sounding reference signal resource ([0484]).

.

Claim(s) 1, 5, 8, 16, 20, 23, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma 20200213066.

Regarding claims 1, 16, 29, and 30, Ma teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving an activation status message identifying one or more transmission configuration indicator (TCI) states or one or more spatial relationships the activation status message being configured to alter one or more activation statuses for the one or more TCI states or the one or more spatial relationships in a single bandwidth part associated with a single component carrier (fig. 2, [0032, 0050, 0073, 0106, 0130]); and 
selectively altering the one or more activation statuses of the one or more TCI states or the one or more spatial relationships in a plurality of bandwidth parts associated with a plurality of component carriers based at least in part on receiving the activation status message (fig. 2, [0032, 0050, 0073, 0106, 0130]). Examiner corresponds the applicant’s 

Regarding claims 5, 20, transmitting a UE capability indicator to indicate that the UE is capable of applying the activation status message to the plurality of bandwidth parts; and wherein receiving the activation status message comprises: receiving the activation status message based at least in part on transmitting the UE capability indicator (The UE capability information may include at least one of: capability information about the maximum quantity of BWPs capable of being configured for the UE simultaneously for uplink or downlink transmission and a bandwidth; capability information about the maximum quantity of BWPs capable of being activated by the UE simultaneously for the uplink or downlink transmission and a bandwidth, [0032]).

Regarding claims 8, 23, selectively altering the one or more activation statuses comprises: selectively altering the one or more activation statuses and based at least in part on an activation status indicator indicating whether the activation status message is to apply to the plurality of bandwidth parts associated with the plurality of component carriers (capability information about the quantity of BWPs capable of being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura.

Regarding claims 3, 18, given Matsumura teaches activation ([0128, 0129]), deactivation would have been obvious in view of the reference.

Claim 10, 11, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Babaci US 10959218.
Regarding claims 10, 11, 25, 26, Matsumura is silent on the activation status indicator is a bit indicator. 
.

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao with respect to claims 1 and 16 in view of Ioffe US 20200178261.
Zhao is silent on the plurality of bandwidth parts and the plurality of component carriers are in a same band.
Ioffe teaches the plurality of bandwidth parts and the plurality of component carriers are in a same band (The group of bandwidth parts that are active in wireless circuitry 24 at any given time may sometimes be referred to herein as a set of active bandwidth parts or a combination of active bandwidth parts, which may be distributed across multiple contiguous or non-contiguous component carriers in the same band,[0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Zhao by   the plurality of bandwidth parts and the plurality of component carriers are in a same band, as shown by Ioffe. This modification would benefit the system by using the same band is an efficient way of using system resources.

Allowable Subject Matter
Claims 9, 12, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476